FILED
                            NOT FOR PUBLICATION                              NOV 17 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE DOLORES ZUNIGA-PEREZ,                       No. 09-72887

              Petitioner,                        Agency No. A092-525-782

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 12, 2011
                              Pasadena, California

Before: PREGERSON and D.W. NELSON, Circuit Judges, and LYNN, District
Judge.***

       Jose Zuniga-Perez (“Zuniga-Perez”), a native and citizen of Mexico and a

legal permanent resident of the United States, petitions for review of the Board of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


        ***
             The Honorable Barbara M. G. Lynn, District Judge for the U.S.
District Court for Northern Texas, Dallas, sitting by designation.
Immigration Appeals’ (“BIA”) order which summarily affirmed an Immigration

Judge’s (“IJ”) finding of removability.

      We have jurisdiction under 8 U.S.C. § 1252. We affirm the BIA’s decision.

                                            I.

      On appeal, Zuniga-Perez asserts that the IJ failed to explain the immigration

process and that the IJ failed to probe Zuniga-Perez’s decision to appear pro se.

Neither of these arguments were asserted before the BIA. A petitioner’s failure to

raise an argument to the BIA generally bars this court “from reaching the merits of

a legal claim.” Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (citing 8

U.S.C. § 1252(d)(1)). Accordingly, we lack jurisdiction to address these

arguments.

                                           II.

      Where the BIA affirms the IJ’s decision without an opinion under 8 C.F.R.

§ 1003.1(e)(4), “the IJ’s decision becomes the BIA’s decision and we evaluate the

IJ’s decision as we would that of the Board.” Lanza v. Ashcroft, 389 F.3d 917, 925

(9th Cir. 2004) (internal quotation marks omitted). Accordingly, in this case we

review the IJ’s decision. Zuniga-Perez challenges the IJ’s decision on two

grounds: (1) that the IJ violated his due process rights; and, (2) that the IJ erred in

finding him removable.


                                            2
      Zuniga-Perez raises two due process claims. First, Zuniga-Perez contends

that the IJ should have determined whether an appeal was pending on Zuniga-

Perez’s state court drug conviction. An IJ may consider a criminal conviction

when “the trial court enter[s] a formal judgment of guilt.” Planes v. Holder, 652
F.3d 991, 996 (9th Cir. 2011). There is no requirement “that all direct appeals be

exhausted or waived.” Id. Accordingly, the IJ’s failure to inquire as to the status

of Zuniga-Perez’s state court conviction does not violate Zuniga-Perez’s due

process rights.

      Second, Zuniga-Perez asserts that the IJ failed to address his effort to qualify

his admission to the “illicit trafficker” charge. On appeal, Zuniga-Perez asserts

that he “was attempting to articulate that his conviction qualified under the

exception of the Federal First Offender Act (“FFOA”).” The FFOA, however, is

not available as a qualified exception to those respondents who are eligible for, but

have not yet received, expungement of the conviction. See Chavez-Perez v.

Ashcroft, 386 F.3d 1284, 1291 (9th Cir. 2004). Here, the record and the briefs are

silent as to whether Zuniga-Perez is actually eligible for or received expungement

of his state criminal conviction for possession of marijuana for sale. We can only

speculate that Zuniga-Perez “might petition a [ ] court for expungement, and that a




                                          3
court might grant that relief.” Id. at 1292 (emphasis in original). Accordingly,

Zuniga-Perez failed to meet his burden in demonstrating a due process violation.

      Zuniga-Perez also asserts that the government failed to meet its burden of

proof. Yet, at the May 27, 2009 hearing, Zuniga-Perez admitted to the state drug

conviction charge alleged in the Notice to Appear (“NTA”) during the pleading

stage. “[A]dmissions by an alien to facts alleged in an NTA, and concessions

concerning matters of law, made in the 8 C.F.R. §1240.10(c) ‘pleading stage’ of

removal proceedings are binding, just as admissions made by a defendant in an

answer to a civil complaint are binding in a judicial proceeding.” Perez-Mejia v.

Holder, 641 F.3d 1143, 1149 (9th Cir. 2011). Once an alien admits facts that

support removability, the government has satisfied its burden. Young Sun Shin v.

Mukasey, 547 F.3d 1019, 1024 (9th Cir. 2008).

      Here, as in Perez-Mejia v. Holder, the NTA expressly stated the federally

controlled substance for which Zuniga-Perez was convicted. Perez-Mejia, 641
F.3d at 1154. The IJ told Zuniga-Perez that he was going to “take a pleading...to

the allegations.” During the pleadings, the IJ asked whether, “[o]n March 19,

2009, [Zuniga-Perez was] convicted in the Superior Court, County of San Diego,

for possession of marijuana for sale as charged in allegation 6?”. Zuniga-Perez

responded in the affirmative. Violation of California Health & Safety Code §


                                          4
11359, possession of marijuana for sale, is categorically an “aggravated felony” as

defined in 8 U.S.C. § 1101(a)(43)(B). Rendon v. Mukasey, 520 F.3d 967, 976 (9th

Cir. 2008) (“possession of a controlled substance with the intent to sell contains a

trafficking element and is an aggravated felony”); See also U.S. v. Martinez-

Rodriguez, 472 F.3d 1087, 1095 (9th Cir. 2007). Accordingly, the government met

its burden when Zuniga-Perez admitted to the aggravated felony charge alleged in

the NTA during the pleading stage of the hearing. But cf. Pagayon v. Holder, 642
F.3d 1226, 1234 (9th Cir. 2011) (holding that an admission to an overly broad

conviction during the evidentiary stage of a removal hearing was not sufficient to

establish removability without additional documents of conviction).

      With regard to his eligibility for cancellation of removal, “[t]he respondent

shall have the burden of establishing that he or she is eligible for any requested

benefit or privilege and that it should be granted in the exercise of discretion.” 8

C.F.R. § 1240.8(d). “If the evidence indicates that one or more of the grounds for

mandatory denial of the application for relief may apply, the alien shall have the

burden of proving by a preponderance of the evidence that such grounds do not

apply.” Id. In the instant case, Zuniga-Perez failed to meet his burden.

      Accordingly, we deny the petition for review.

      PETITION FOR REVIEW DENIED.


                                           5